Citation Nr: 1036633	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty as a member of the Air National 
Guard from September 1972 to August 1976.  He also served in the 
National Guard from December 1979 to December 2004, which 
included periods of active duty and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The evidence preponderates against a finding that diabetes 
mellitus, type II, was manifested prior to September 2004.  

2.  During September and October 2004, the Veteran served on 
inactive duty for training.  

3.  There is no indication or suggestion that the Veteran's 
diabetes mellitus is due to an injury incurred during inactive 
duty for training.  

4.  The Veteran's service did not involve duty or visitation in 
the landmass of the Republic of Vietnam or in the inland waters 
of Vietnam, and he was not, otherwise, exposed to herbicides 
during military service.  

5.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's diabetes mellitus was 
incurred as a result of exposure to pesticides during service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service; nor may it be presumed that diabetes mellitus 
was incurred during service, to include as a chronic disease or 
as a result of exposure to herbicides therein.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A.  § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes. 
38 U.S.C.A.  § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
National Guard.  38 U.S.C.A. § 101(26), (27).

The Veteran has asserted that service connection is warranted 
because he was diagnosed with diabetes mellitus while he was a 
member of the Air National Guard.  

The service treatment records reflect that, in October 2004, the 
Veteran was noted to have been recently diagnosed with diabetes 
mellitus based on fasting blood glucose and glucose tolerance 
tests.  The October 2004 treatment record noted that the Veteran 
was being treated by his private physician, Dr. P., who was 
contacted for additional information, which was received and 
included a pathology report, dated September 2004, that contained 
a glucose reading of 171.  The September 2004 pathology report 
contains a notation of "diabetes," with an additional notation 
to contact the Veteran regarding this finding.  

The service treatment records contain several other glucose 
readings that were taken during the Veteran's 30 year period of 
military service; however, all of the glucose readings were 
within normal limits, providing evidence against this claim.  See 
service treatment records dated November 1988, September 1992, 
August 1997, and June 2002.  In this regard, the Board notes that 
the Veteran exhibited an elevated level of glucose (104) in 
November 1988.  While this glucose reading represents an elevated 
level of sugar in the Veteran's body, this reading was within the 
range expected, which is reported as 70-110, and is not 
accompanied with a diagnosis of pre-diabetes or a notation or 
concern for developing diabetes at that time.  See November 1988 
pathology report and report of medical examination.  

The Veteran has also asserted that, if glucose readings were 
taken in 2003, evidence of diabetes may have been found at that 
time.  

While the Veteran's assertion may be true, there is no clinical 
evidence of diabetes in 2003 and the Veteran has not provided 
evidence that he manifested symptoms reasonably attributable to 
diabetes prior to September 2004.  Therefore, the Board finds the 
evidence preponderates against a finding that diabetes mellitus 
was manifested prior to September 2004.  The question is not 
whether a disability "may" have been found, but whether it 
would have, at least as likely as not, been found.

As noted, the Veteran's military service included service from 
December 1979 to December 2004, which included periods of active 
duty and inactive duty for training.  However, review of the 
record reveals that the Veteran only served on inactive duty for 
training in September and October 2004, the time during which he 
is shown to have been first diagnosed with diabetes mellitus.  
See February 2007 AF Form 526.  In this regard, the Board notes 
that there is no indication or suggestion that the Veteran's 
diabetes mellitus was the result of an injury incurred during his 
period of inactive duty service.  Therefore, service connection 
cannot be granted.  See 38 C.F.R. §§ 3.6(a), 3.303.  

As also noted above, there is no indication that the Veteran was 
diagnosed with diabetes mellitus, or manifested symptoms 
reasonably associated with diabetes mellitus, prior to September 
2004, including during a period of active duty service.  
Therefore, there is no basis on which to grant service connection 
for diabetes mellitus on a direct basis.  

The Board has considered whether service connection can be 
granted on a presumptive basis.  In this regard, the Board notes 
that diabetes mellitus is a chronic disease for which presumptive 
service connection is available.  See 38 C.F.R. § 3.307, 
3.309(a).  However, in order for that presumption to apply, the 
Veteran must have been diagnosed with diabetes mellitus within 
one year of service that included 90 days of continuous, active 
service.  See 38 C.F.R. § 3.307(a)(1-3).  In this case, the 
Veteran's only period of service that satisfies the service 
requirement of 38 C.F.R. § 3.307(a)(1) was from September 1972 to 
August 1976.  Indeed, the Board notes that the Veteran's service 
from December 1979 to December 2004 did not include a period of 
90 continuous days of active duty service but, instead, consisted 
of interspersed periods of active duty and inactive duty for 
training.  See February 2007 AF Form 526.  Therefore, because the 
Veteran's diagnosis of diabetes mellitus was rendered more than 
20 years after his only period of qualifying active service, the 
presumption of service connection for chronic diseases is not for 
application in this case.  

The Veteran has also asserted that his current diagnosis of 
diabetes mellitus may be related to his exposure to pesticides 
while serving in Saudi Arabia.  He has asserted that he was 
exposed to Malathion and other pesticides that were used to 
combat mosquito problems at the Khobar compound in Saudi Arabia.  

The Board notes there is no presumption available for diseases 
associated with exposure to pesticides.  Instead, the law 
provides a presumption for veterans who served in Vietnam during 
the Vietnam War and developed diseases, including type II 
diabetes mellitus, that are associated with exposure to certain 
herbicides.  See 38 C.F.R. § 3.307, 3.309(a).  The Veteran 
testified that, while he served during the Vietnam War era, his 
service did not include in-country service in the Republic of 
Vietnam, which is required to give rise to the presumption.  See 
38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  Therefore, the presumption of service connection 
based upon herbicide exposure is not for application in this 
case.  In this context, the Board also notes there is no evidence 
that herbicides were used in any location where the Veteran 
served during his period of military service; nor is there any 
medical evidence or opinion of record which relates the Veteran's 
diabetes mellitus to exposure to herbicides.  Therefore, service 
connection for diabetes mellitus, as related to exposure to 
herbicides, is not warranted.  

Likewise, while the Veteran has asserted that his diabetes 
mellitus may be related to exposure to pesticides in service, the 
Board finds the most competent and probative evidence of record 
is against such a finding.  Indeed, a VA physician examined the 
Veteran and reviewed his claims file in March 2007 and opined 
that it is less likely than not that the Veteran's diabetes is 
related to his exposure to pesticides.  In making this 
determination, the VA examiner noted that there is no known 
association between pesticide exposure and the diabetes in the 
medical literature.  

It appears that the March 2007 VA examiner was aware of all 
relevant facts in this case and he provided a rationale in 
support of his conclusion.  In addition, there is no opposing 
medical opinion of record that suggests that the Veteran's 
diabetes is related to his reported exposure to pesticides during 
service.  Therefore, the Board finds the March 2007 VA opinion is 
the most competent and probative evidence of record that 
addresses the likelihood that the Veteran's diabetes is related 
to his exposure to pesticides during service.  Because the most 
competent and probative evidence of record preponderates against 
a finding of a causal relationship between the Veteran's diabetes 
mellitus and any in-service exposure to pesticides, service 
connection cannot be granted on that basis.  

In sum, the Board finds the preponderance of the evidence is 
against the grant of service connection for diabetes mellitus.  
Diabetes mellitus was diagnosed in or around the time the Veteran 
served on inactive duty for training and there is no indication 
that the disability was due to an injury incurred therein.  In 
addition, diabetes mellitus was diagnosed more than 20 years 
after his only period of continuous, active service.  Moreover, 
there is no indication that the Veteran was exposed to herbicides 
during service and the competent and probative evidence 
preponderates against a finding that his diabetes is related to 
exposure to pesticides during service.  Therefore, the Board 
finds there is no basis on which to award entitlement to service 
connection for diabetes mellitus and, thus, the Veteran's claim 
cannot be granted.  Because the evidence preponderates against 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

The RO also sent the Veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and all post-service 
treatment records identified by the Veteran.  Indeed, it appears 
that all obtainable evidence identified by the Veteran relative 
to his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  In 
addition, the Veteran was afforded a VA examination in 
conjunction with this claim in March 2007.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for type II diabetes mellitus 
is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


